DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/19 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Manzo on 2/18/22.
The application has been amended as follows: 

15. (Currently Amended) A computer program product for dynamic enforcement of data protection policies for arbitrary tabular data access as a collection of columns over a plurality of different information assets having different columnar schema, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:

adding, by the computer, the information asset-assigned terms to a hash table of information asset-assigned terms; 
finding, by the computer, transitive closures of the information asset-assigned terms in a hierarchical business glossary of terms to form a table of business glossary terms corresponding to each information asset-assigned term; 
determining, by the computer, term intersection between a hash table of any column-assigned terms and the table of business glossary terms; 
assigning, by the computer, the information asset-assigned terms to the virtual information asset in response to determining that the term intersection is not empty; and 
applying, by the computer, a set of access enforcement policy rules associated with the set of tabular data and a particular user context of a client device user making a data access request to the set of tabular data to the virtual information asset containing column and information asset term information to determine an access enforcement decision corresponding to the data access request.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Mujumdar et al. U.S. Pub. No. 20180060365 discloses a system for controlling access for compound structures including subfields, wherein the system receives a database schema and a data access policy and the database schema defines multiple subfields of a data column, wherein the policy includes one or more rules limiting access to the subfields; a policy analyzer of the policy system creates and access control metadata that stores correspondence between the subfields and the rules.

	Holbrook et al. U.S. Pat. No. 10778721 discloses an access control system using hash-based ACL lookup offload.
The prior art of record does not explicitly disclose, in light of other features recited in independent claims, finding, by the computer, in an enforcement knowledge graph, information asset-assigned terms corresponding to each unique information asset in a virtual information asset that references a set of tabular data in one or more rectangular data sets having columnar schema; adding, by the computer, the information asset-assigned terms to a hash table of information asset-assigned terms; finding, by the computer, transitive closures of the information asset-assigned terms in a hierarchical business glossary of terms to form a table of business glossary terms corresponding to each information asset-assigned term; determining, by the computer, term intersection between a hash table of any column-assigned terms and the table of business glossary terms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomson-Wood et al. U.S. Pub. No. 20210081557 discloses method of managing access in a collaborative data sharing platform.
Margel et al. U.S. Pub. No. 20190311149 discloses detecting attacks on databases based on transaction characteristics determined from analyzing database logs.
Malak et al. U.S. Pub. No. 20180341839 discloses techniques for sentiment analysis of data using convolutional neural network and a co-occurrence network.

Alexander U.S. Pub. No. 20150074075 discloses controlling access based on control graphs in database system.
Pittenger U.S. Pub. No. 20100262625 discloses method for fine-granularity access control for database entities.
Morita et al. U.S. Pub. No. 20050262132 discloses access control system using object knowledge base.
Braia et al. U.S. Pat. No. 6289344 discloses contex-sensitive authorization in a relational database management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431